UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6980


RODERICK DEMEATRICE OAKS,

                Petitioner - Appellant,

          v.

HAROLD CLARK, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:13-cv-00674-RAJ-TEM)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before NIEMEYER and       GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roderick Demeatrice Oaks, Appellant Pro Se.    Leah A. Darron,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roderick        Demeatrice        Oaks     seeks      to        appeal     the

magistrate    judge’s      recommendation      to    dismiss     Oaks’       28    U.S.C.

§ 2254 (2012) petition.           This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            The order Oaks seeks to appeal is

neither   a     final    order    nor   an     appealable        interlocutory        or

collateral    order.       Accordingly,       we    deny   leave      to    proceed   in

forma pauperis and dismiss the appeal for lack of jurisdiction.

We   dispense    with    oral    argument     because      the   facts       and    legal

contentions     are     adequately   presented       in    the   materials         before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                        2